DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 11,102,292, 1-20 of U.S. 10,277,672. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:

17/410870
US 11,102,292
1. A method of synchronizing change-data in a multi-tenant system with external service provider systems, the method comprising: receiving transaction events in a write-optimized transactional database of a multi-tenant system; 
replicating the transaction events in a read-optimized transactional database; generating a transaction log of change-data from the read-optimized transactional database;
 identifying the change-data in the transaction log that is relevant to at least one of a plurality of external service provider systems;
 generating an aggregate relevant change-data log based on the change-data relevant to the at least one of the plurality of external service provider systems,
the generating the aggregate relevant change-data log occurring asynchronously from the generating the transaction log; identifying change-data in the aggregate relevant change-data log that is relevant to a particular external service provider system of the plurality of external service provider systems; 
generating a service provider relevant change-data log based on the change-data relevant to the particular external service provider system, 
the generating the service provider relevant change-data log occurring asynchronously from the generating the aggregate relevant change-data log; 

awaiting a trigger condition; and in response to the trigger condition, 




performing a synchronization session to synchronize the change-data relevant to the particular external service provider system with the particular external service provider system.
1. A method of synchronizing change-data in a multi-tenant system with one or more external service provider systems, the method comprising: receiving transaction events in a write-optimized transactional database of a multi-tenant system; replicating the transaction events in a read-optimized transactional database; generating a transaction log of change-data from the read-optimized transactional database;
identifying the change-data in the transaction log that is relevant to at least one of one or more external service provider systems; 
generating an aggregate relevant change-data log based on the change-data relevant to the at least one of the one or more external service provider systems; 



identifying change-data in the aggregate relevant change-data log that is relevant to a particular external service provider system of the one or more external service provider systems;
generating a service provider relevant change-data log based on the change-data relevant to the particular external service provider system;
 




awaiting a trigger condition of one or more trigger conditions, 
at least one of the one or more trigger conditions including a real-time trigger condition; and in response to the trigger condition, 
performing a synchronization session to synchronize the change-data relevant to the particular external service provider system with the particular external service provider system.

	Therefore, it would have been obvious to one of ordinary skill in the art of data processing at the time the invention was made to modify the invention as claimed in the instance application by substituting the generating the aggregate relevant change-data log occurring asynchronously from the generating the transaction log with a second provider, and the at least one of the one or more trigger conditions including a real-time trigger condition; and in response to the trigger condition; since an omission and addition of a cited limitation would have not changed the process according to which the method and system as claimed. 
Therefore, the use of having the generating the aggregate relevant change-data log occurring asynchronously from the generating the transaction log between the first and second providers would be an obvious variation in the art for the purpose of achieving the same end results of awaiting a trigger condition; and in response to the trigger condition. 

Allowable Subject Matter
7.	Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.
8.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to system and method for real-time cloud data synchronization using a database binary log.  The closest prior arts Tang et al (US 2014/0201357) and Kim et al (US 2014/0244488) either singularly or in combination, fail to anticipate or render obvious the recited features “A method of synchronizing change-data in a multi-tenant system with external service provider systems, the method comprising: receiving transaction events in a write-optimized transactional database of a multi-tenant system; replicating the transaction events in a read-optimized transactional database; generating a transaction log of change-data from the read-optimized transactional database; identifying the change-data in the transaction log that is relevant to at least one of a plurality of external service provider systems; generating an aggregate relevant change-data log based on the change-data relevant to the at least one of the plurality of external service provider systems, the generating the aggregate relevant change-data log occurring asynchronously from the generating the transaction log; identifying change-data in the aggregate relevant change-data log that is relevant to a particular external service provider system of the plurality of external service provider systems; generating a service provider relevant change-data log based on the change-data relevant to the particular external service provider system, the generating the service provider relevant change-data log occurring asynchronously from the generating the aggregate relevant change-data log; awaiting a trigger condition; and in response to the trigger condition, performing a synchronization session to synchronize the change-data relevant to the particular external service provider system with the particular external service provider system.”
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Sivasubramanian, et al (US 8,335,765) relates to Systems and methods for performing record actions in a multi-tenant database and application system, specifically by replicating database instance can be provisioned that provides primary and secondary replicas that can be provisioned in different data zones or geographical locations. The database can be installed on the primary replica, and both the primary and secondary replica can have installed a block level replication mechanism.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 10, 2022